DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the papers filed December 7, 2020.  Currently, claims 1, 4, 13, 17, 19-25, 43, 47, 58, and 60-69 are pending.  
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. This action is FINAL in view of the amendments to the claims. 
Any objections and rejections not reiterated below are hereby withdrawn.
The new matter rejection has been withdrawn in view of the amendments to the claims. 
The 101 rejection over Claim 1 and the dependent claims has been withdrawn in view of the arguments provided December 7, 2020.  

Election/Restrictions
Applicant's election of Group I, Claims 1-26 in the paper filed April 4, 2018 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 27-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/IL2015/050403, filed April 14, 2015 and claims priority to provisional 61-979,233, filed April 14, 2015.

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 63 and newly added 69 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
abstract ideas was recently confirmed by the U.S. Supreme Court. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Bilski v. Kappos, 561 U.S. 593, 601 (2010).  
	The unpatentability of laws of nature was recently confirmed by the U.S. Supreme Court in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U.S. 175, 185 (1981); see also Bilski v. Kappos, 561 U.S. at 601 (2010).   The Supreme Court does acknowledge that it is possible “to transform an unpatentable law of nature,” but “one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 566 U.S. at 72 (quoting Gottschalk, 409 U.S. at 71–72). In Mayo, the Court found that “[i]f a law of nature is not patentable, the neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." 566 U.S. at 77.  Additionally, “‘conventional or obvious’ ‘[pre]-solution activity’ is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law.” Id. at 79 (quoting Flook, 437 U.S. at 590); see also Bilski, 561 U.S. at 593 (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’”) (quoting Diehr, 450 U.S. at 191–192). 
	The unpatentability of natural products was recently reconfirmed by the Supreme Court in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, (2013).
Alice Corp., the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A	
The claims recites an abstract idea, a law of nature and a natural phenomenon.  
Claim 63 is directed to the association between the quantity of molecules and death of a cell-or tissue type in a subject.  This association is a natural correlation.  
The claims are directed to detecting methylation status as indicative of the cell type or tissue.  Claim 63 is directed to a process that involves the judicial exceptions of a law of nature/natural phenomenon (i.e. the natural correlation between the quantifying methylation patterns and the cell type or tissue type).  

Claim 69 is directed to a method of diagnosing whether a subject has a disease that is associated with the death of a specific –cell or tissue type.  The claim recites both an abstract idea and a law of nature and natural phenomenon. Claim 69 is directed to a process that involves the judicial exceptions of an abstract idea (i.e. the analysis of a statistically significantly higher level of cell-free DNA in a cell or tissue type than obtained from a healthy subject) and a law of nature/natural phenomenon (i.e. the natural correlation between the quantifying methylation patterns and the cell type or tissue type and diagnosis of disease associated with the death of a specific cell or tissue type).  

A correlation that preexists in the human is an unpatentable phenomenon.  The association between quantity of methylation and cell type or tissue type is a law of nature/natural phenomenon.  The "wherein" steps which tell users of the process to predict characteristics of cell type or tissue, amount to no more than an "instruction to apply the natural law".  These clauses are no more than mental steps.  Even if the steps require something more such as to verbalize the discovery of the natural law, the mere verbalization is not an application of the law of nature to a new and useful end.  The clauses do not require the process user to do anything in light of the correlation.  The clauses fail to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    


The claims do not integrate the exception into a practical application of the exception.  The additional elements in the claims are amplifying DNA and sequencing each of the amplified sequences.  These steps are data gathering steps.  These additional elements do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  
Accordingly, the claims are directed to judicial exceptions.


Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:

	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of amplifying DNA of a sample using primers that generate DNA comprising at least 4 methylation sites in a 50-200 nucleotide sequence were routine and conventional at the time the invention was made.  The use of deep sequencing of to determine the pattern of “each” individual nucleic acid methylated sequence was well known and routine at the time the invention was made.  
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection. The specification teaches that “it has been known for decades that plasma contains small fragments of cell-free circulating DNA (cfDNA)” (see page 1).  The specification also teaches that determining the methylation status of a methylation site are known in the art and include the use of bisulfite (see page 30).  The specification teaches that amplifying may be effected using techniques such a PCR, PCA, ISSR, MSP.  These methods were well known in the art at the time the invention as made (see page 33).  The specification cites the 1987 Mullis Patent for supporting PCR is well-known in the art.  
	 

	Sun teaches the importance of characterizing DNA methylation of contiguous CpG sites by bisulfite treatment and massively parallel sequence.  Sun teaches Next Gen sequencing (a deep sequencing method) is an accurate and convenient method to survey methylation and can be used in clinical samples.  Sun teaches the CpG methylation patterns (methylation haplotypes) in single molecules identified a complex dynamic for the mechanisms of CpG methylation.  Sun teaches that Next Gen sequences compared to pyrosequencing for methylation analysis include higher throughput, increased resolution and improved efficiency of time and resources (abstract).  Sun identifies constraints on the widely used methods for methylation detection as their lack of ability to detect the methylation pattern at single-DNA molecule resolution.  Sun teaches the single-molecule resolution of CpG methylation provided that distributions of patterns of methylation were varied and that CpG sites are methylated in a complex process (page 4, col. 1).  Next Gen sequence provides the ability to investigate the methylation pattern at the single molecule level and analyze single molecules to test whether the process of CpG methylation at specific sites is independent (page 4, col 1).  Sun teaches the method allows high-throughput and facilitates large-scale clinical and epidemiological studies (page 4, col. 2).  Sun provides that examining methylation patterns on individual molecules of DNA is essential to 
The claims do not impose meaningful limits on the claim scope such that others are not substantially foreclosed from using the judicial exceptions.  Particularly, the claims are set forth at a high level of generality.  
The amplifying step is a mere data gathering step that amounts to extra solution activity to the judicial exception.  It merely tells the users to determine the methylation of four or more CpG sites in a sample without further specification as to how the sample should be analyzed.   The claim does not recite a new, innovative method for such determination.  The determining step essentially tells users to determine the methylation pattern through whatever known processes they wish to use.  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 
Response to Arguments
	The response traverses the rejection.  The rejection has been withdrawn in view of the amendmnets to the claims and the extensive arguments provided on December 7, 2020.  
	Claims 63 and 69 are directed to a natural phenomena, law of nature and abstract idea.  The response argues on page 31 of the arguments filed December 7, 2020 that the judicial exception is significantly limited by requiring that the quantitation required such that this is significant.  This argument has been reviewed but is not persuasive.  The method of quantification was known in the art, as taught by Sun.  This 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim(s) 1, 13, 25, 43, 47, 60-62, 63, 66, 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warton et al. (BMC Genomics, Vol. 15, No. 476, pages 1-13, June 15, 2014) in view of Sun et al. (Frontiers in Genetics, Vol. 5, Article 150, June 3, 2014).  
Warton also teaches deep sequence of methylation sequences in free circulating DNA.  Warton teaches the high-quality methylated fcDNA, library preparation and downstream genome-wide Next-generation sequencing in serum and plasma.  Warton teaches that the fcDNA is from apoptotic cells and may be used to characterize the cancer patient samples (page 1, col. 1, page 2, col. 1-2).  Specifically, Warton teaches isolating free circulating DNA from plasma from 5 donors using a methyl-binding protein based protocol.  The fragments appear as a discrete band of about 180bp.   Warton teaches next-generation sequencing and analysis, deep sequencing, on 50 bp single end reads.  Figure 4 illustrates 4 methylation sites in a 50bp read (page 10).  Figure 5 illustrates regions of methylation where more than 4 methylation sites are located within 200 bp regions.  Figure 4 illustrates the number of reads was 1.2E7 (limitations of Claim 66).
Warton uses deep sequencing, which is capable of obtaining the sequence of individual molecules of amplified DNA molecules but does not use the deep sequencing to analyze the individual methylation patterns.  Figure 5 does not show results of deep sequencing but clonal sequencing.  Figure 4 illustrate deep sequencing results and only 
However, Sun teaches the importance of characterizing DNA methylation of contiguous CpG sites by bisulfite treatment and massively parallel sequence.  Sun teaches Next Gen sequencing (a deep sequencing method) is an accurate and convenient method to survey methylation and can be used in clinical samples.  Sun teaches the CpG methylation patterns (methylation haplotypes) in single molecules identified a complex dynamic for the mechanisms of CpG methylation.  Sun teaches that Next Gen sequences compared to pyrosequencing for methylation analysis include higher throughput, increased resolution and improved efficiency of time and resources (abstract).  Sun identifies constraints on the widely used methods for methylation detection as their lack of ability to detect the methylation pattern at single-DNA molecule resolution.  Sun teaches the single-molecule resolution of CpG methylation provided that distributions of patterns of methylation were varied and that CpG sites are methylated in a complex process (page 4, col. 1).  Next Gen sequence provides the ability to investigate the methylation pattern at the single molecule level and analyze single molecules to test whether the process of CpG methylation at specific sites is independent (page 4, col 1).  Sun teaches the method allows high-throughput and facilitates large-scale clinical and epidemiological studies (page 4, col. 2).  Sun provides that examining methylation patterns on individual molecules of DNA is essential to understand the methyltransferase dynamics and mechanisms by which methylation interacts.  Sun teaches this is a benefit over cloning approaches that suggested methylation was more one or zero (page 6, col. 2).  

For Claims 63 and 69, the claims include “detecting” and “wherein” clauses that provide an inherent property of the methylation pattern.   The clauses do not result in any manipulative difference between prior art method and the claimed method, they merely direct how one thinks about the outcome of the method.  

Amended Claims 1, 4, 13, 17, 19-21, 23-25, 43, 47, 58, 60-61, 63-64, 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radpour et al. (PLOS Vol. 6, No. 1, pages e16080, January 2011) in view of Sun et al. (Frontiers in Genetics, Vol. 5, Article 150, June 3, 2014).  
	The claims are directed to a DNA sequence of 50-200bp.  This does not preclude amplification of additional flanking sequences, i.e. sequences larger than 200 bp.  The 
Radpour et al. teaches a method of analyzing methylation of tumor suppressor genes involved in critical regulatory pathways for developing a blood based test in breast cancer. Radpour teaches obtaining circulating cell free samples.  Radpour teaches sampling plasma samples from breast cancer patients and normal controls and also cancerous tissue, matched normal tissue and serum samples (abstract)(limitations of Claims 4, 13, 20, 23, 24, 25, 47, 58).  Radpour determined that circulating cell free methylated DNA of 8 tumor suppressor genes was significantly higher in patients with breast cancer compared to normal controls.  Radpour also teaches seven tumor suppressor genes methylation are concordant in tumor tissue and serum samples compared to normal tissue (abstract).  Primers were designed for PCR on bisulfite treated genomic DNA (page 4, col. 1)(limitations of Claims 17, 19).  
Table 2 illustrates the 10 genes studied had between 6-14 CpG sites in amplicons between 330-580bp sequences. Consider, for example the Bin1 gene, which has 18 CpG sites in a 330 bp amplicon. If the CpG sites were spaced out evenly to maximize the space between them, they would appear every 27.5 nucleotides, and at least four CpG sites would appear in a 138 bp portion of the 330 bp amplicon. If the CpG sites are not spaced out evenly, there is still inherently a region of the amplicon that contains at least 4 CpG sites between 50-200 bp. For example, if the amplicon was 
	Radpour does not specifically teach using deep sequencing to obtain the sequence of individual molecules to ascertain the methylation pattern of each of the individual DNA molecules of said sequenced amplified DNA molecule.  
	However, Sun teaches the importance of characterizing DNA methylation of contiguous CpG sites by bisulfite treatment and massively parallel sequence.  Sun teaches Next Gen sequencing (a deep sequencing method) is an accurate and convenient method to survey methylation and can be used in clinical samples.  Sun teaches the CpG methylation patterns (methylation haplotypes) in single molecules identified a complex dynamic for the mechanisms of CpG methylation.  Sun teaches that Next Gen sequences compared to pyrosequencing for methylation analysis include higher throughput, increased resolution and improved efficiency of time and resources (abstract).  Sun identifies constraints on the widely used methods for methylation detection as their lack of ability to detect the methylation pattern at single-DNA molecule 
Therefore, it would have been prima facie obvious to the ordinary artisan prior to the instant invention to have modified the methylation analysis method of Radpour to use the single molecule detection method of Sun.  Sun specifically teaches the express benefits of using the Next Gen methylation detection methods that analyze individual molecules over the previously used cloning approaches.  The benefits include higher throughput, increased resolution and improved efficiency of time and resources as well as ability to understand the dynamics and mechanisms by which methylation interacts.  It would have been obvious to have used the deep sequencing analysis taught by Sun to ascertain the methylation pattern of each of the individual DNA molecules of the sequenced amplified DNA molecules of the sample.  
For Claims 63 and 69, the claims include “detecting” and “wherein” clauses that provide an inherent property of the methylation pattern.   The clauses do not result in .  

Claims 1, 4, 13, 17, 19-23, 25, 43, 58, 60-64, 66, 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadam et al. (J. of Molecular Diagnostics, Vol. 14, No. 4, pages 346-355, July 2012) in view of Sun et al. (Frontiers in Genetics, Vol. 5, Article 150, June 3, 2014).  
Kadam teaches amplifying DNA of a cell free DNA sample to generate an amplified molecule of DNA comprising at least 4 methylation sites in a 50-200 nucleotide sequence.  Kadam teaches collecting blood and plasma samples from 44 patients with advanced cancer and 16 healthy controls (page 347, col. 1)(limitations of Claim 4 and Claim 25).  DNA was extracted from plasma and amplified (limitations of Claim 13).  The DNA was treated with bisulfite (see page 348, col. 2)(limitations of Claim 19).  Kadam teaches amplifying of 5 promoters (see Table 1, page 349).  Table 1 illustrates the target region analyzed.  Kadam teaches a sequence that looks at RASSF1 that contains 9 methylation sites for analysis in a region that is 136 nucleotides long (Table 1, page 349)(limitations of Claim 1, Claim 60, and Claim 61). Kadam teaches using Pyrosequencing to look at the methylation (page 349, col. 1)(limitations of Claim 1 and Claim 59). Kadam teaches RASSF1 had nearly 70% methylation at all position from 1 to 9 in sample 6 (page 353, col. 2).  Moreover, SFRP1 methylation was observed in four samples with 100% methylation at positions 3 and 6 in majority of the samples.  The details of the gene and sample are provided in Table S1.  Kadam teaches cfDNA was 10 to 100 fold above normal levels and clearly demonstrates that 
	Kadam does not specifically teach using deep sequencing to obtain the sequence of individual molecules to ascertain the methylation pattern of each of the individual DNA molecules of said sequenced amplified DNA molecule.  
	However, Sun teaches the importance of characterizing DNA methylation of contiguous CpG sites by bisulfite treatment and massively parallel sequence.  Sun teaches Next Gen sequencing (a deep sequencing method) is an accurate and convenient method to survey methylation and can be used in clinical samples.  Sun teaches the CpG methylation patterns (methylation haplotypes) in single molecules identified a complex dynamic for the mechanisms of CpG methylation.  Sun teaches that Next Gen sequences compared to pyrosequencing for methylation analysis include higher throughput, increased resolution and improved efficiency of time and resources (abstract).  Sun identifies constraints on the widely used methods for methylation detection as their lack of ability to detect the methylation pattern at single-DNA molecule resolution.  Sun teaches the single-molecule resolution of CpG methylation provided that distributions of patterns of methylation were varied and that CpG sites are methylated in a complex process (page 4, col. 1).  Next Gen sequence provides the ability to investigate the methylation pattern at the single molecule level and analyze single molecules to test whether the process of CpG methylation at specific sites is 
Therefore, it would have been prima facie obvious to the ordinary artisan prior to the instant invention to have modified the methylation analysis method of Kadam to use the single molecule detection method of Sun.  Kadam uses pyrosequencing methods to provide methylation patterns, but does not teach obtaining the methylation pattern of “each of the” individual DNA molecules.  Sun specifically teaches that pyrosequencing is accurate but is constrained by the ability to detect the methylation pattern at single-DNA molecule resolution which is critical for investigating methyltransferase dynamics (page 1, col. 2).   Sun specifically teaches the express benefits of using the Next Gen methylation detection methods that analyze individual molecules over the previously used pyrosequencing approaches.  The benefits include higher throughput, increased resolution and improved efficiency of time and resources as well as ability to understand the dynamics and mechanisms by which methylation interacts.  It would have been obvious to have used the deep sequencing analysis taught by Sun to ascertain the methylation pattern of each of the individual DNA molecules of the sequenced amplified DNA molecules of the sample.  
For Claims 63 and 69, the claims include “detecting” and “wherein” clauses that provide an inherent property of the methylation pattern.   The clauses do not result in .  

Claims 1, 4, 13, 17, 19-25, 43, 47, 58, 60-64, 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Herold et al. (US 2014-0256574, September 11, 2014) in view of Sun et al. (Frontiers in Genetics, Vol. 5, Article 150, June 3, 2014).  
Herold teaches methods for diagnosing disease and disorders associated with beta cell death.  Herold teaches the presence of hypomethylated B-cell DNA outside of the pancreas of a subject is indicative of B cell death (abstract)(limitations of Claims 23-24).  Herold teaches the method may be used to diagnose a subject with a disease or disorder associated with B-cell death by detecting hypomethylated B cell insulin DNA including diabetes (para 8)(limitations of Claim 4).  The method relies upon detecting hypomethylated B cell insulin DNA in a biological sample of a subject by obtaining a sample from the subject, where the biological sample is obtained from outside of the subject’s pancreas and where the biological sample contains B cell insulin DNA, determining the methylation status of at least one of the CpG dinucleotides in the B cell insulin DNA, where when at least one of the CpG dinucleotides in the B cell insulin DNA is determined to be unmethylated the hypomethylated B cell insulin is detected (abstract).  Example 1 is directed to detection of B cell death in diabetes using differentially methylated circulating DNA (para 101)(limitation of Claim 1).  

The first PCR generated a product of 204bp that was gel-extracted to improve real-time PCR efficiency (para 118).  Herold teaches the CpG dinucleotides at positions 255, 273, 303, 329, 364, 370, 396 and 399 are hypomethylated in insulin DNA (para 56).  Figure 6 illustrates the 8 methylation sites in Beta cells and Kidney cells, identifying and amplifying the 8 sites across a 144 bp sequence in 10 Beta cell clones and 12 kidney cell clones (see also para 22)(limitations of Claim 1, 17, 21, 43, 47, 60, and 61) . 
The methylation may be analyzed using methylation specific PCR, methylation specific DNA microarray, bisulfite sequencing, pyrosequecing of bisulfite treated DNA (para 56)(limitations of Claim 19 and Claim 59).  Figure 2 illustrates hypomethylated and hypermethylated specific reverse primers to discriminated non-B cell and B cells (limitations of Claims 17).  Herold teaches primers may be designed that are strand-specific as well as bisulfite-specific (para 73).  Herold also teaches methylation specific PCR can be designed to either methylated nucleotides or unmethylated nucleotides (para 75).   Figures 8-10 further illustrates the methylated and unmethylated forward and reverse primers.  The hybridization probe may be used that anneal to the target (para 80).  
Herold teaches the amount of hypomethylated B cell DNA detected outside the pancreas of the subject is compared with a comparator such as a negative or positive control (para 57, 65).  Herold also teaches that the DNA may be detected by methylated 

	Herold does not specifically teach using deep sequencing to obtain the sequence of individual molecules to ascertain the methylation pattern of each of the individual DNA molecules of said sequenced amplified DNA molecule.  
	However, Sun teaches the importance of characterizing DNA methylation of contiguous CpG sites by bisulfite treatment and massively parallel sequence.  Sun teaches Next Gen sequencing (a deep sequencing method) is an accurate and convenient method to survey methylation and can be used in clinical samples.  Sun teaches the CpG methylation patterns (methylation haplotypes) in single molecules identified a complex dynamic for the mechanisms of CpG methylation.  Sun teaches that Next Gen sequences compared to pyrosequencing for methylation analysis include higher throughput, increased resolution and improved efficiency of time and resources (abstract).  Sun identifies constraints on the widely used methods for methylation detection as their lack of ability to detect the methylation pattern at single-DNA molecule resolution.  Sun teaches the single-molecule resolution of CpG methylation provided that distributions of patterns of methylation were varied and that CpG sites are methylated in a complex process (page 4, col. 1).  Next Gen sequence provides the ability to investigate the methylation pattern at the single molecule level and analyze single molecules to test whether the process of CpG methylation at specific sites is independent (page 4, col 1).  Sun teaches the method allows high-throughput and facilitates large-scale clinical and epidemiological studies (page 4, col. 2).  Sun provides 
Therefore, it would have been prima facie obvious to the ordinary artisan prior to the instant invention to have modified the methylation analysis method of Herold to use the single molecule detection method of Sun.  Herold uses methylation sensitive PCR  methods to provide methylation patterns, but does not teach obtaining the methylation pattern of newly added “each of the” individual DNA molecules.  Sun specifically teaches that pyrosequencing is accurate but is constrained by the ability to detect the methylation pattern at single-DNA molecule resolution which is critical for investigating methyltransferase dynamics (page 1, col. 2).   Sun specifically teaches the express benefits of using the Next Gen methylation detection methods that analyze individual molecules over the previously used pyrosequencing approaches.  The benefits include higher throughput, increased resolution and improved efficiency of time and resources as well as ability to understand the dynamics and mechanisms by which methylation interacts.  It would have been obvious to have used the deep sequencing analysis taught by Sun to ascertain the methylation pattern of each of the individual DNA molecules of the sequenced amplified DNA molecules of the sample.  
For Claims 63 and 69, the claims include “detecting” and “wherein” clauses that provide an inherent property of the methylation pattern.   The clauses do not result in any manipulative difference between prior art method and the claimed method, they merely direct how one thinks about the outcome of the method.  



Claims 1, 4, 13, 17, 19-25, 43, 47 and 58-61, 63, 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volkmar et al. (EMBO Journal, Vol. 31, pages 1405-1426, 2012) in view of Herold et al. (US 2014-0256574, September 11, 2014) in view of Sun et al. (Frontiers in Genetics, Vol. 5, Article 150, June 3, 2014).  
Volkmar teaches DNA methylation profiling identifies epigenetic dysregulation in pancreatic islets from type 2 diabetic patients. Volkmar teaches DNA methylation profiling in pancreatic islets from T2D and non-diabetic donors uncovered 276 CpG loci affiliated to promoters of 254 different genes displaying significant differential DNA methylation in diabetic islets (abstract)(limitations of Claim 4 and Claim 47).  Volkmar teaches studying the DNA methylation and T2D pathogenesis to determine whether identified epigenetic changes translate into functional effects that impinge on pancreatic B-cell function (see pages 1406, col. 1)(limitations of Claim 23 and 24).  Volkmar teaches sampling blood (see page 1420, col. 2)(limitations of Claim 13, Claim 25 and Claim 58).  Bisulfite sequence relies upon methylation primers and bisulfite treatment (see page 1421, col. 1)(limitations of Claim 19).  Volkmar teaches bisulfite sequencing of ALDH3B1, CASP10 and PP2.  Volkmar also analyzes IGF2/IGF2AS (see page 1408, col. 1).  The PCR Primers avoided CpG sites in the annealing positions where possible (see page 1421, col. 1)(limitation of claim 17). Figure 2(d) illustrates methylation sites in IGF2AS.  The figure illustrates 100bp and it is clear that a 100bp region encompasses at least 4 CpG sites (limitations of Claim 1, Claim 60, and Claim 61).  Figure 2 illustrates 
	Volkmar does not specifically analyze cell free DNA (cfDNA) in a method that does not comprise a step of cell lysis and deep sequencing. to obtain the sequence of individual molecules to ascertain the methylation pattern of each of the individual DNA molecules of said sequenced amplified DNA molecule.  Volkmar does not specifically compare one cell or tissue type to a second cell or tissue type.
However, Herold teaches methods for diagnosing disease and disorders associated with beta cell death.  Herold teaches the presence of hypomethylated B-cell DNA outside of the pancreas of a subject is indicative of B cell death (abstract).  Herold teaches the method may be used to diagnose a subject with a disease or disorder associated with B-cell death by detecting hypomethylated B cell insulin DNA including diabetes (para 8).  The method relies upon detecting hypomethylated B cell insulin DNA in a biological sample of a subject by obtaining a sample from the subject, where the biological sample is obtained from outside of the subject’s pancreas and where the biological sample contains B cell insulin DNA, determining the methylation status of at least one of the CpG dinucleotides in the B cell insulin DNA, where when at least one of the CpG dinucleotides in the B cell insulin DNA is determined to be unmethylated the hypomethylated B cell insulin is detected (abstract).  Example 1 is directed to detection of B cell death in diabetes using differentially methylated circulating DNA (para 101)(limitation of Claim 1).  
The sample may be blood, serum or plasma (para 28, para 57)(limitations of Claims 13, 20, 25).  The first PCR generated a product of 204bp that was gel-extracted 
The methylation may be analyzed using methylation specific PCR, methylation specific DNA microarray, bisulfite sequencing, pyrosequecing of bisulfite treated DNA (para 56)(limitations of Claim 59).  Herold teaches comparing the methylation of cell type with a comparator cell, a negative control, a positive control, and an expected normal background value (para 57)(limitations of Claim 21 and Claim 22). Two examples of comparator cells given include liver cells and kidney cells (para 57)(limitations of Claim 1 and Claim 20). Figure 2 illustrates hypomethylated and hypermethylated specific reverse primers to discriminated non-B cell and B cells (limitations of Claim 17).  Herold teaches primers may be designed that are strand-specific as well as bisulfite-specific (para 73).  Herold also teaches methylation specific PCR can be designed to either methylated nucleotides or unmethylated nucleotides (para 75)(limitations of Claim 14).   Figure 6 illustrates primers that are specific for two methylation positions (see also para 22)(limitations of Claim 19). Figure 6 also teaches comparing the sequences of 22 closes from Beta Cells or Kidney Cells together (see also para 22)(limitations of Claim 43). Figures 8-10 further illustrates the methylated and unmethylated forward and reverse primers.  The hybridization probe may be used that anneal to the target (para 80).  
	 

Therefore, it would have been prima facie obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have analyzed the 
Additionally, it would have been prima facie obvious before the date of the invention to have substituted the methylation methods of Volkmar with the single molecule resolution deep sequencing method of Sun.  Volkmar uses sequencing methods to provide methylation patterns, but does not teach obtaining the methylation pattern of newly added “each of the” individual DNA molecules.  Sun specifically teaches that pyrosequencing is accurate but is constrained by the ability to detect the methylation pattern at single-DNA molecule resolution which is critical for investigating methyltransferase dynamics (page 1, col. 2).   Sun specifically teaches the express benefits of using the Next Gen methylation detection methods that analyze individual molecules over the previously used pyrosequencing approaches.  The benefits include higher throughput, increased resolution and improved efficiency of time and resources as well as ability to understand the dynamics and mechanisms by which methylation interacts.  It would have been obvious to have used the deep sequencing analysis taught by Sun to ascertain the methylation pattern of each of the individual DNA molecules of the sequenced amplified DNA molecules of the sample.  
.  

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        March 11, 2021